Citation Nr: 1740548	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-32 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a right knee disability, claimed as residuals of a right knee fracture.



ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel








INTRODUCTION

The Veteran served on active duty from March 2004 to January 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The Board observes that the Veteran has filed a timely appeal with regard to eight additional issues:  service connection for ankles, anxiety disorder, bilateral hearing loss, cervical myositis, feet, left knee, low back, and migraines.  However, these issues have not yet been certified to the Board.  Accordingly, as the RO may still be developing these issues, the Board will not take jurisdiction of them.


FINDING OF FACT

Service connection for residuals of a right knee fracture was granted in a March 2015 rating decision by the RO, and there is no longer a case or controversy as to the issue of entitlement to service connection for a right knee disability.


CONCLUSION OF LAW

The Board lacks jurisdiction over the issue of entitlement to service connection for a right knee disability, claimed as residuals of a right knee fracture, because that issue has been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally the Board's jurisdiction is established by an appeal having been filed on an issue or issues in controversy.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101.  An appeal consists of a timely filed notice of disagreement (NOD) in writing, and, after a Statement of the Case (SOC) has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200. 

In this case, the Veteran filed a timely NOD and Substantive Appeal with regard to a March 2013 rating decision which, in pertinent part, denied the Veteran's claim to reopen the issue of entitlement to service connection for a right knee disability, claimed as residuals of a right knee fracture.  However, in a subsequent December 2015 rating decision, issued prior to certification of the issue to the Board, the RO granted service connection for status post right distal femur diaphysis fracture residuals, based on painful motion of the knee, rated under diagnostic code 5260.  The Board notes that the grant of benefits was predicated on the opinion of an October 2015 VA examiner, who opined that the Veteran's fracture to right distal femoral diaphysis of the femur was at least as likely as not incurred in-service, explaining that the Veteran had a right knee fracture in service, as documented by a June 2004 service treatment record.  Therefore, as the Veteran has been granted service connection for the residuals of her in-service right knee fracture, the Board lacks jurisdiction and the issue has been rendered moot on appeal.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Accordingly, the appeal will be dismissed without prejudice.  


ORDER

The issue of entitlement to service connection for a right knee disability, claimed as residuals of a right knee fracture, is moot and it is dismissed for lack of jurisdiction.





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


